Citation Nr: 1008152	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability.

2. Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

3. Entitlement to an initial rating in excess of 10 percent 
for residuals of a right inguinal hernia with resection of 
the ilio-inguinal nerve and right testicle pain.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service-connection for 
degenerative joint disease of the right knee, degenerative 
disc disease of the lumbar spine, and for residuals of the 
right inguinal hernia with subsequent resection of the ilio-
inguinal nerve with right testicle pain and assigned 10, 20, 
and 0 percent ratings respectively, effective September 1, 
2003.  The Board notes that the RO increased the Veteran's 
rating for residuals of a right inguinal hernia to 10 percent 
disabling in an August 2005 rating decision, also effective 
September 1, 2003.  The Veteran indicated his continued 
disagreement with the disability ratings assigned with the 
submission of his substantive appeal in September 2005. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).

In his substantive appeal (VA Form 9), received in September 
2005, the Veteran requested a Travel Board hearing. In August 
2008, the Veteran indicated that he no longer wanted a 
hearing. The Veteran's hearing request is therefore deemed 
withdrawn. See 38 C.F.R. § 20.704(e) (2009).

The Board remanded this case in November 2008.  It returns 
now for appellate consideration.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability has been manifested 
by intervertebral disc syndrome with no incapacitating 
episodes, limitation of motion, pain, tenderness, flare ups, 
no ankylosis and no objective evidence of neurological 
complications.

2. The Veteran's right knee disability has been manifested by 
arthritis established by X-ray findings, slight limitation of 
motion, crepitation, tenderness, stiffness, and painful 
motion.

3. The Veteran's residuals of a right inguinal hernia has 
been manifested by chronic right testicular pain, status post 
right inguinal hernia repair and ilio-inguinal nerve 
resection, with no evidence of recurrent hernia.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the L5-S1, are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2009).

2. The criteria for an initial rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

3. The criteria for an initial rating in excess of 10 percent 
for residuals of a right inguinal hernia with resection of 
the ilio-inguinal nerve and right testicle pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  
3.102, 4.114, Diagnostic Code 7338, 4.124a, Diagnostic Code 
8530 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in February 2003, March 2006, 
October 2006, June 2007 and November 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, and advised 
to send any medical reports that he had.  He was also told 
that it was ultimately his responsibility to support the 
claims with appropriate evidence.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  The Court, however, has also held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  See id.  In this 
case, the Veteran's claims were granted, a disability rating 
and effective date assigned, in a July 2003 decision of the 
RO.  The February 2003 VCAA letter has served its purpose and 
VA's duty to notify under § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In any event, 
it is noted that the Veteran was given notice in accordance 
with Dingess in the March 2006, October 2006, June 2007 and 
November 2008 letters, and his claims were subsequently 
readjudicated in a December 2009 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's treatment records from Ireland Army 
Community Hospital have been associated with the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
April 2003 and July 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the examination reports on file to be comprehensive and 
sufficient in assessing the severity of the Veteran's 
disabilities, and the opinions rendered by the examiners to 
be supported by objective and clinical findings.  The Board, 
therefore, concludes that the 2003 and 2007 examination 
reports are adequate upon which to base the decisions in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Ratings

The Veteran seeks higher initial ratings for his service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling, right knee disability, currently evaluated 
as 10 percent disabling, and residuals of a right inguinal 
hernia with resection of the ilio-inguinal nerve and right 
testicle pain, currently evaluated as 10 percent disabling.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Lumbar spine disability 

The Veteran appeals from a claim for service connection filed 
on February 20, 2003.  During the pendency of this appeal, VA 
amended the rating schedule for evaluating disabilities of 
the spine under 38 C.F.R. § 4.71a.  This amendment, codified 
in Diagnostic Codes (DCs) 5235 through 5243, became effective 
on September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The new criteria include a revision of 38 C.F.R. 
§ 4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.  

The Board will evaluate the Veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would entitle him to the 
highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 
2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the aforementioned cases or General Counsel 
opinions prohibit the application of a prior regulation to 
the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.

The Veteran is service-connected for degenerative disc 
disease of the L5-S1, currently evaluated as 20 percent 
disabling under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a 
(2009).  The Board notes in passing that Diagnostic Code 5243 
and its predecessor, Diagnostic Code 5293, rate 
intervertebral disc syndrome, which is another name for 
degenerative disc disease.  See 38 C.F.R. § 4.71a (2003).  
The Board will evaluate the claim first under Diagnostic Code 
5293, then its successor provisions before addressing any 
other potentially applicable diagnostic codes.

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated under Diagnostic Code 5292.  See 38 
C.F.R. § 4.71a (2003).  A 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating was warranted for severe limitation of motion.  
There is no higher rating under this diagnostic code.  Id.

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).

Under the new criteria, applicable on and after September 26, 
2003, the Diagnostic Codes for spine disorders were changed 
to 5235 to 5243, and spine disorders were now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2009).  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2), as added by 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
an evaluation of 20 percent is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  An evaluation 
of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  An 
evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  An evaluation of 100 
percent requires unfavorable ankylosis of the entire spine.  
Id.  

Under the revised criteria, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2009).

The Veteran was afforded VA spine examinations in April 2003 
and July 2007 to assess the current nature and severity of 
his lumbar spine disability.  At the April 2003 examination, 
range of motion testing of the lumbar spine revealed forward 
flexion to 80 degrees without change in the Veteran's 
underlying low back pain.  Extension was 35 degrees with 
stated increase in underlying low back pain at the end of the 
motion.  Lateral flexion was 30 degrees to the right and 35 
degrees to the left without change in the underlying low back 
pain.  Rotation was 35 degrees to the right and 40 degrees to 
the left without pain.  The Veteran reported increase in low 
back pain with repetitive extension.  After repetitive 
motion, forward flexion was 75 degrees without change in low 
back pain.  Extension was 35 degrees with stated increase in 
low back pain at the end of the motion.  Lateral flexion was 
35 degrees bilaterally without change in low back pain.  
Rotation was 35 degrees to the right and 40 degrees to the 
left with stated increase in low back pain at the end of both 
motions.  It was noted that the Veteran had grimace to 
palpation over the mid to lower lumbar spine.  X-rays of the 
lumbosacral spine showed degenerative disc disease at the L5-
S1.  

On spine examination in July 2007, range of motion of the 
thoracolumbar spine revealed flexion to 77 degrees with pain 
beginning at 60 degrees.  Extension was to 25 degrees.  
Lateral flexion was to 25 degrees on the left with pain 
beginning at 10 degrees, and to 30 degrees on the right.  
Lateral rotation was to 30 degrees on the left with pain 
beginning at 20 degrees, and to 30 degrees on the right with 
pain beginning at 25 degrees.  There was pain on active 
motion and after repetitive use, but no additional loss of 
motion on repetitive use.  

In order to meet the criteria for a higher rating of 40 
percent under Diagnostic Code 5292, the evidence would need 
to demonstrate severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a (2003).  Although the criteria 
under Diagnostic Code 5292 were less defined than the current 
criteria and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  There 
is no inconsistency, then, in applying the current ranges of 
motion to rating spine disabilities under the old criteria.  
Based on the medical evidence of record, the Board finds that 
the Veteran's limitation of motion does not rise to the level 
of "severe."  Even when taking painful motion into account 
under the rule of DeLuca, supra, he is not shown to have 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  A higher initial rating under Diagnostic Code 5292 is 
therefore not warranted.  See id.  

The Board also concludes that the criteria for a rating in 
excess of 20 percent under the General Rating Formula for 
Disease and Injuries of the Spine are not met.  38 C.F.R. 
§ 4.71a (2009).  The Veteran does not have forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, as is required 
for a 40 percent evaluation.  Nor is he shown to have 
unfavorable ankylosis of the entire thoracolumbar spine as is 
required for a 50 percent evaluation, or unfavorable 
ankylosis of the entire spine as is required for a 100 
percent evaluation.  Accordingly, unless Diagnostic Code 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, to be discussed 
below, a higher rating under Diagnostic Codes 5235 to 5243 is 
not warranted.  See 38 C.F.R. § 4.71a (2009).  

Diagnostic Code 5293, applicable prior to September 26, 2003, 
evaluates intervertebral disc syndrome either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003).  

Under the new criteria, effective on and after September 26, 
2003, intervertebral disc syndrome is evaluated either under 
the General Rating Formula for Disease and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2009).

When rated based on incapacitating episodes, a 20 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 
4.71a, DC 5243 (2009).  

At the April 2003 examination, the Veteran reported daily 
pain, somewhat sharp, that was present when he got up in the 
morning; the stiffness decreased with stretching.  There was 
no weakness, fatigability or other flares of pain.  The 
Veteran reported three times in the past in which he was 
unable to get out of bed due to his low back pain.  He also 
reported having missed 25 days of work within the last 12 
months.  

At the July 2007 examination, the Veteran reported having 
muscle spasms to the center region of the lower back.  He 
denied any feet numbness, paresthesias or other neurological 
symptoms.  The Veteran reported having left work 2 or 3 times 
in the past to go home and do self remedy without medical 
evaluation of his lower back.  The examiner noted that there 
had been no incapacitating episodes for the thoracolumbar 
region during the past 12 month period.  

Although the Veteran states that he has experienced flare-ups 
in the past that rendered him unable to get out of bed and 
that he has missed work due to his low back pain, the 
evidence does not show any occasion on which bed rest was 
prescribed by a physician.  As such, a higher rating is not 
available under the old regulations for intervertebral disc 
syndrome or the current Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 38 
C.F.R. § 4.71a, DC 5293 (2003), 38 C.F.R. § DC 5243 (2009).  

The Board has considered whether a separate or increased 
disability rating could be assigned under the rule of DeLuca, 
supra.  However, as noted above, the General Rating Formula 
for Diseases and Injuries of the Spine is for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2009).  This implies that the 
factors for consideration under the holding in DeLuca are now 
contemplated in the rating assigned under the general rating 
formula.  Even if the DeLuca factors were not contemplated in 
the current evaluation criteria, there is no credible 
objective evidence to demonstrate that pain on use or during 
flare-ups results in additional functional limitation to the 
extent that under these codes there would be forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, for a higher 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.

Furthermore, the Board notes that the rating schedule for 
evaluating disabilities of the spine provides that any 
associated objective neurological abnormalities are to be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DC 4293, Note (2) (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2009).  Here, however, the Board finds 
no evidence of any neurologic manifestations so as to warrant 
a separate evaluation under a neurologic diagnostic code.  
See 38 C.F.R. § 4.71a, DC 4293, Note (2).  Although the 
Veteran reported some numbness and tingling in the feet at 
the April 2003 examination, there were no findings of 
neurological complications on neurologic testing.  In 
addition, while muscle spasms were reported at the July 2007 
examination, there were no objective findings of such; 
results of sensory and reflex tests were all normal.  
Therefore, a separate rating for chronic neurologic 
manifestations is not warranted.

In light of the Board's conclusion that the criteria for an 
initial rating in excess of 20 percent have not been met, the 
rule of Fenderson, supra, is not for application.

In determining whether a higher initial rating is warranted 
for service-connected disability, VA must determine whether 
the preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the Veteran's claim for a higher initial rating for 
his lumbar spine disability, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

b. Right knee disability 

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5010 for postoperative right knee with 
degenerative joint disease.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated at 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the leg to 10 degrees 
is rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal 
(full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

Medical records from VA and Ireland Army Community Hospital 
reflect ongoing treatment for right knee pain.  A letter 
dated January 2007 from his VA physician states that the 
Veteran has persistent pain in the right knee, but does not 
feel that this would affect his ability to do his job, which 
is primarily one where he is seated. 

At the April 2003 VA examination, a history of an 
arthroscopic procedure on the right knee in 1984 or 1985 was 
noted, along with a diagnosis of patellar fracture.  It was 
also noted that the Veteran had another arthroscopic 
procedure two years ago involving debridement of the rough 
surfaces, which revealed degenerative joint disease.  The 
Veteran complained of pain in the right knee, which came and 
went daily, as well as stiffness, some swelling, 
fatigability, a little weakness, and locking once or twice a 
month.  There was no giving way.  The Veteran indicated that 
the knee condition did not affect his work and that he worked 
in spite of the pain.  He reported having taken 60 days of 
convalescent leave after his right knee surgery two years 
ago; in the past 12 months, he had missed 12 days of work 
secondary to his knee condition.  On physical examination, 
range of motion was 0 to 125 degrees with stated increase in 
right knee pain at the end of flexion.  There was pain with 
repetitive motion, but range of motion remain unchanged.  The 
Veteran had stated tenderness over the medial joint line.  
There was stated pain with resisted flexion and extension, 
with strength possibly decreased for resisted flexion.  There 
was no change in strength with repetitive motion.  X-rays 
demonstrated mild degenerative joint disease.  The diagnosis 
was right knee pain, status post arthroscopic procedures.  

X-rays of the right knee taken in January 2005 demonstrated 
stable mild degenerative joint disease and stable patellar 
spurs.  

At the July 2007 examination, the Veteran complained of 
constant pain located below the knee at the area of the 
patella tendon.  He reported symptoms of stiffness, weakness, 
popping, effusion 3 or 4 times in the past, swelling and 
tenderness.  He denied symptoms of deformity, giving way, 
instability, dislocation, subluxation, locking and flare ups.  
On physical examination, gait was normal.  Active range of 
motion against gravity was 0 to 130 degrees with stiffness.  
Passive range of motion was 0 to 135 degrees with stiffness.  
There was no additional limitation of motion on repetitive 
use.  Painful movement, tenderness and crepitation were 
noted.  Findings were negative for mass behind knee, clicks 
or snaps, grinding, instability, patellar abnormality, and 
meniscus abnormality.  The examiner noted that final loss 
measurements using 3 repetitions of motion were performed to 
adhere to the DeLuca requirements.  The Veteran was diagnosed 
with right knee pain, status post arthroscopic procedures.  
With respect to impact on occupational activities, the 
examiner noted that the Veteran had to make adjustments at 
times due to stiffening during prolonged sitting; this did 
not stop him from doing his job, but did require him to 
frequently stretch the knee out.  

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The Veteran clearly 
does not have this degree of limitation.  Taking into 
consideration painful motion and tenderness, the Veteran's 
limitation of motion still does not rise to a compensable 
level.  See DeLuca, supra.  As such, under Diagnostic Code 
5003, he is entitled to no more than a 10 percent rating in 
recognition of the X-ray findings of arthritis with 
noncompensable limitation of motion.  It is noted that under 
Diagnostic Code 5003, a 20 percent rating may be assigned in 
absence of limitation of motion where there is X-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations.  Here, only 1 joint is involved 
and there are no incapacitating exacerbations.  Thus, the 
Board concludes that higher ratings under Diagnostic Codes 
5003, 5260 and 5261 are not warranted.  

The Veteran reported at his VA examinations that he 
experiences constant pain in the right knee, takes pain 
medication, wears a patella tendon strap for the knee, and 
has missed work due to his knee pain.  See Washington, supra.  
The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's right knee.  See DeLuca, supra.  At the April 2003 
examination, motion of the knee was accompanied by pain, 
tenderness and decreased strength.  At the July 2007 
examination, painful motion, tenderness and crepitation were 
noted.  To the extent these findings are productive of 
functional loss, the Board notes that they already form the 
basis of his currently assigned 10 percent rating.  There is 
no medical evidence of record that the Veteran currently 
experiences pain which causes additional limitation of motion 
beyond that contemplated by the assigned evaluation.  
Accordingly, the Board finds that a higher rating under the 
DeLuca criteria is not warranted.  See 38 C.F.R. § 4.14.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Here, there 
is no evidence of subluxation or lateral instability.  
Indeed, the Veteran denied any symptoms of instability, 
dislocation or subluxation at the July 2007 examination.  
Thus, a rating under Diagnostic Code 5257 is not for 
application.  

The Board must also consider other possible avenues for a 
higher rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258.  Similarly, Diagnostic Code 5259 assigns a 10 
percent rating for surgically removed cartilage that is 
symptomatic.  A "semilunar cartilage" is one of the menisci 
of the knee joint.  Stedman's Medical Dictionary, 296 (27th 
ed., 2000).  The evidence shows that the Veteran has 
undergone right knee procedures involving arthroscopic 
debridement, which indicates that portions of cartilage may 
have been surgically removed.  However, the Veteran already 
receives a 10 percent rating for painful motion.  A second 
rating under DC 5259 would compensate him twice for the same 
symptoms, violating the anti-pyramiding rule.  See 38 C.F.R. 
§ 4.14; VAOPGCPREC 9-98 (August 14, 1998) (explaining that 
removal of semilunar cartilage may result in complications 
producing loss of motion).  It is further noted the July 2007 
examination was negative for findings of any meniscus 
abnormalities.  As such, the Board concludes that higher 
ratings are not available under these diagnostic codes.  

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis 
(DC 5256), tibia and fibula impairment (DC 5262), and genu 
recurvatum (DC 5263).  38 C.F.R. § 4.71a.  However, there is 
no evidence of ankylosis.  With regard to malunion or 
nonunion of tibia and fibula, the Board notes that there is 
no evidence of fracture or dislocation in any of the 
laboratory studies on file.  There is likewise no evidence 
that the Veteran has, or ever had, genu recurvatum.  As such, 
further inquiry into the remaining diagnostic codes is moot.

In view of the Board's conclusion that the criteria for a 
rating in excess of 10 percent have not been met at any time 
during the appeal, the rule of Fenderson, supra, for staged 
ratings is not for application.

Based on the foregoing, the Board concludes that a higher 
initial rating for the Veteran's right knee disability is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55.

c. Residuals of a right inguinal hernia with resection of the 
ilio-inguinal nerve and right testicle pain 

The Veteran's residuals of a right inguinal hernia with 
resection of the ilio-inguinal nerve and right testicle pain 
is currently assigned a 10 percent rating under Diagnostic 
Code 8530.  

Impairment of the ilio-inguinal nerve is rated under 
Diagnostic Codes (paralysis), 8630 (neuritis), and 8730 
(neuralgia).  A noncompensable rating is assigned for mild or 
moderate paralysis of the ilio-inguinal nerve, and a 10 
percent rating is assigned for severe to complete paralysis 
of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8530.  

As previously noted, the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

At the April 2003 examination, it was noted that the Veteran 
had undergone a right inguinal hernia repair and 
varicocelectomy in May 1988.  He was seen in October 1988 
with a diagnosis of orchitis, and treated with Indocin and 
scrotal support.  In May 1989, he had a resection of the 
ilio-inguinal nerve for scrotal pain.  The Veteran reported 
having occasional sharp pain in the right scrotum since the 
inguinal hernia repair surgery.  The pain could be 
precipitated by walking during physical training without 
support of the scrotum.  He got the pain 2 to 3 times a 
month, and each episode lasted 2 to 3 hours.  There was some 
mild hesitancy, but no dysuria, dribbling or incontinence of 
urine.  Review of an ultrasound dated in February 2003 showed 
a single punctuate calcification identified in the inferior 
pole of the right testicle and very small bilateral 
hydroceles.  On genital examination, the Veteran was found to 
have a normal right testicle with stated tenderness to 
palpation over the epididymis.  There were no nodules.  The 
Veteran was diagnosed with chronic right testicular pain.  
The examiner noted that there was insufficient evidence at 
the time to warrant a diagnosis of any acute or chronic 
disorder or residual thereof.  

Medical records from Ireland Army Community Hospital reflect 
treatment for chronic orchialgia, status post hernia repair.  
Private treatment records show complaints of right groin pain 
with radiation to the right testicle, status post right 
inguinal herniorrhaphy.  Diagnoses of right ilio-inguinal 
neuralgia and right groin pain were made.  Right ilio-
inguinal nerve injections were performed in May and June 
2005, followed by a right ilio-inguinal nerve block in June 
2005.  

At the July 2009 examination, the Veteran indicated that his 
incision scar stayed tender and that there was pain radiating 
to the right testicle.  His current treatment of pain 
medications did not seem to help.  On physical examination, 
the examiner noted that there was no hernia present.  The 
Veteran had significant tenderness with guarding to the right 
testicle and groin region on palpation.  There was no penile 
deformity, no testicular edema or discoloration, no right 
testicular masses, and no evidence of recurrent hernia.  The 
Veteran was diagnosed with right inguinal hernia status post 
hernia repair with resection of the ilio-inguinal nerve and 
subjective post operative chronic pain.  It was noted that 
this condition had significant effects on occupational 
activities in that it hurt to sit or stand, and the Veteran 
had to do a lot of shifting because of this pain.  As to 
usual daily activities, the Veteran experienced increased 
pain with any forward or fast movement so he avoided such 
movement if at all possible.  

The Veteran presently receives a 10 percent rating for his 
residuals of a right inguinal hernia with resection of the 
ilio-inguinal nerve and right testicle pain, which is the 
maximum rating provided for under Diagnostic Code 8530.  38 
C.F.R. § 4.124a.  A higher rating is therefore not available 
under this diagnostic code.  

The Board will now consider whether a separate or higher 
rating is warranted under Diagnostic Code 7338, which 
provides ratings for inguinal hernia.  Under Diagnostic Code 
7338, a small inguinal hernia, reducible, or without true 
hernia protrusion, is rated noncompensably (0 percent) 
disabling.  Inguinal hernia that is not operated, but is 
remediable, is rated noncompensably (0 percent) disabling.  A 
10 percent rating is warranted for a postoperative recurrent 
hernia that is readily reducible and well supported by a 
truss or belt.  A 30 percent rating requires a small, 
postoperative recurrent hernia or an unoperated irremediable 
hernia that is not well supportable by a truss or that is not 
readily reducible.  A 60 percent rating is warranted for a 
large postoperative, recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible.  A Note to 
Diagnostic Code 7338 provides that 10 percent is to be added 
for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114, DC 7338.  

In this case, although the Veteran has a history of surgery 
for right inguinal repair, there is no evidence of a 
postoperative recurrent hernia.  The July 2007 examination 
was negative for the presence of a recurrent hernia.  As 
such, a separate compensable rating or a higher rating is not 
warranted under Diagnostic Code 7338.  

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, as the evidence does 
not show that the criteria for a rating in excess of 10 
percent have been met at any time during the period on 
appeal, the Board concludes that staged ratings are 
inapplicable.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a higher initial 
rating for residuals of a right inguinal hernia with 
resection of the ilio-inguinal nerve and right testicle pain.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's service-connected 
disabilities are not inadequate.  His complained-of symptoms 
are those contemplated by the rating criteria. There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service- 
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right inguinal hernia with resection of the 
ilio-inguinal nerve and right testicle pain is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


